Citation Nr: 1231964	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for service-connected degenerative disc disease of the lumbar spine, prior to June 25, 2010.

2.  Entitlement to a rating higher than 20 percent for service-connected degenerative disc disease of the lumbar spine, from June 25, 2010 to July 30, 2010 and from November 1, 2010.

3.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1983 to October 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In an October 2010 rating decision, the RO granted a 100 percent temporary evaluation, effective July 31, 2010 to October 31, 2010, based on surgical or other treatment necessitating convalescence for treatment of the Veteran's service-connected degenerative disc disease of the lumbar spine.

In a February 2011 rating decision, the RO granted an increased schedular evaluation of 20 percent for degenerative disc disease of the lumbar spine, effective June 2010.  Despite the grant of this increased evaluation, the issue remains on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2011, the Board remanded this claim for additional development.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to June 25, 2010, the Veteran's service-connected degenerative disc disease of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  From June 25, 2010 to July 30, 2010 and from November 1, 2010, the Veteran's service-connected degenerative disc disease of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

3.   The Veteran's radiculopathy of the right lower extremity is not manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to June 25, 2010, the criteria for a rating higher than 10 percent for the Veteran's degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

2.  From June 25, 2010 to July 30, 2010 and from November 1, 2010, the criteria for a rating higher than 20 percent for the Veteran's degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

3.  The criteria for an initial rating higher than 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  

In a claim for an increased evaluation, the VCAA requires information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2006 and July 2006 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  Virtual VA records have been reviewed.  Additionally, the Veteran was afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.  

II.  Increased Ratings of the Lumbar Spine

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to a Rating Higher Than 10 Percent for Service-Connected Degenerative Disc Disease of the Lumbar Spine, Prior to June 25, 2010

The Veteran is rated as 10 percent disabled, prior to June 25, 2010, under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.  A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran is seeking an increased rating.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A rating of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,  Note (5) to DCs 5235-5242 further indicates that fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  Id.  

The Veteran was scheduled for a VA examination in August 2006.  The Veteran reported he currently had decreased motion, stiffness, and pain in his lower back radiating to his thighs.  He reported he was able to walk half a mile.  It was noted that the Veteran had no incapacitating episodes.  Examination revealed the Veteran's posture and gait were normal.  There was no kyphosis, list or scoliosis.  There was mild lumbar flattening.  There was no ankylosis of the thoracolumbar spine.  The Veteran had tenderness of the muscles of the lumbar back.  The examiner noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion range of motion was 0 to 96 degrees, with pain throughout motion; extension was 0 to 24 degrees with pain throughout motion; right lateral flexion was 0 to 26 degrees with pain throughout motion; left lateral flexion was 0 to 22 degrees with pain throughout motion; right and left rotation was 0 to 30 degrees with pain throughout motion.  A motor examination was normal.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with moderate effects on several daily activities, including chores, shopping, exercise, sports, recreation, and traveling.  

VA outpatient treatment notes dated prior to June 25, 2010 indicate the Veteran sought treatment for chronic back pain.  See, e.g. April 2009, July 2009 VA outpatient notes.

The Veteran submitted a statement in April 2006.  He asserted he could not sit or stand longer than an hour and could not lift over 40 to 60 pounds or it would aggravate his back.  See April 2006 statement.  The Board has considered these statements regarding the severity of his back and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of his disability consists of the physical examinations of record.  The Board has considered all applicable statutory and regulatory provisions, to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  For a 20 percent evaluation, there must be forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no indication in any of the medical evidence, to include the VA examination, that the Veteran had forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, at any time prior to June 25, 2010.  Thus, the Board finds that the 10 percent evaluation assigned prior to June 25, 2010, considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited range of motion and pain the Veteran experiences.  

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 20 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  For the purposes of evaluating the Veteran's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, there has been no documentation of incapacitating episodes requiring bed rest prescribed by a physician in the post-service treatment records, prior to June 25, 2010.  Moreover, there are no examination reports or treatment records of incapacitating episodes as defined by the regulations.

The Board has also considered whether the Veteran is entitled to a higher rating based on any other applicable diagnostic codes, however, the Board finds that the current diagnostic code is the most appropriate for evaluating the Veteran's service-connected disability.  The Board notes that the Veteran is separately rated for his radiculopathy.

For all of the foregoing reasons, the Board finds that although the Veteran does not meet the criteria to warrant a rating higher than 10 percent for his service-connected degenerative disc disease of the lumbar spine, prior to June 25, 2010.

B.  Entitlement to a Rating Higher Than 20 Percent for Service-Connected Degenerative Disc Disease of the Lumbar Spine, From June 25, 2010 to July 30, 2010 and From November 1, 2010

The Veteran is rated as 20 percent disabled, from June 25, 2010 to July 30, 2010 and from November 1, 2010, under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.  A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran is seeking an increased rating.

A rating of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.  

The Veteran was scheduled for a VA examination in June 2010.  The Veteran reported he experienced fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Examination revealed the Veteran's posture and gait were normal.  There was no kyphosis, list, scoliosis, or flattening.  There was no ankylosis of the thoracolumbar spine.  The Veteran had no spasm, atrophy, guarding, tenderness, or weakness.  Flexion range of motion was 0 to 60 degrees; extension was 0 to 10 degrees; right lateral flexion was 0 to 30 degrees; left lateral flexion was 0 to 30 degrees; right and left rotation was 0 to 30 degrees.  There was objective evidence of pain on motion and following repetitive motion.  A motor examination was normal.  

In July 2010, he underwent a L4-L5 decompressive laminectomy.  See July 2010 Surgical Documentation.

The Veteran was afforded a VA examination in April 2011.  The Veteran reported fatigue, decreased motion, stiffness, weakness, spasm, and pain.  Examination revealed the Veteran's posture and gait were normal.  There was no kyphosis, list, scoliosis, or flattening.  There was no ankylosis of the thoracolumbar spine.  The Veteran had no spasm, atrophy, guarding, tenderness, or weakness.  Flexion range of motion was 0 to 45 degrees; extension was 0 to 0 degrees; right lateral flexion was 0 to 20 degrees; left lateral flexion was 0 to 20 degrees; right rotation was 0 to 30 degrees and left rotation was to 20 degrees.  There was no objective evidence of pain on motion or following repetitive motion.  A motor examination was normal.

The Board has considered all applicable statutory and regulatory provisions, to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  For a 40 percent evaluation, there must be forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  There is no indication in any of the medical evidence, to include the VA examinations, that the Veteran had forward flexion 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that the 20 percent evaluation assigned, considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited range of motion and pain the Veteran experiences.  

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For the purposes of evaluating the Veteran's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, there has been no documentation of incapacitating episodes requiring bed rest prescribed by a physician in the post-service treatment records, for the period on appeal.  Moreover, there are no examination reports or treatment records of incapacitating episodes as defined by the regulations.  Additionally, during the June 2010 and April 2011 VA examinations, the examiners noted that the Veteran did not have incapacitating episodes due to intervertebral disc syndrome.

The Board has also considered whether the Veteran is entitled to a higher rating based on any other applicable diagnostic codes.  The Board notes that separate ratings may be assigned based on neurologic abnormalities, including bowel and bladder impairment.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Veteran is already receiving a separate rating based on his radiculopathy of the right lower extremity, as discussed below.  The evidence does show that prior to his July 2010 surgery, the Veteran complained of such bowel and bladder impairment, but as this was corrected with the surgery, a separate evaluation for those complaints is not now warranted.  


C.  Entitlement to an Initial Rating Higher than 10 Percent for Radiculopathy of the Right Lower Extremity

Service connection for radiculopathy of the right lower extremity was established by a September 2006 rating decision, at which time a 10 percent rating was assigned, effective from September 2005.  The Veteran is requesting an increased rating. 

The Veteran is rated as 10 percent disabled under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id. 

The Veteran was afforded a VA examination in August 2006.  A motor examination was normal.  A detailed sensory examination revealed impaired sensation on the right lower extremity to pinprick and light touch.  The examiner noted that the Veteran had decreased sensation to light touch and to sharp over his right toes, especially his great toe.  Right ankle jerk reflex was absent.  He was diagnosed with right L-5 radiculopathy.

The Veteran stated in July 2006 that he experiences a chronic partial numbness from the toes of the right foot to about four to five inches back.  See July 2006 statement.  

The Veteran was afforded a VA examination in June 2010.  The Veteran reported numbness and tingling in his right foot.  Examination revealed ankle jerk reflex was absent.  The examiner noted that the Veteran's right lower sural nerve was affected and the Veteran experiences decreased vibration in the toes, and decreased pain or pinprick sensation in the toes.  Light touch was normal and position sense was normal.  Muscle tone was normal and there was no noted muscle atrophy.  The Veteran was diagnosed with mild right side neuropathy.

The Veteran was afforded a VA examination in April 2011.  Sensory examination revealed decreased vibratory sensation in the dorsal middle toes of the right foot and decreased light touch sensation to the lateral margin of the right foot.  A motor examination was normal.  There was no muscle atrophy and muscle tone was normal.

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  The Board finds the Veteran is not entitled to a rating of 20 percent.  The Veteran's symptoms do not meet the requirements for a higher rating.  During the June 2010 VA examination, the Veteran was diagnosed with mild neuropathy.  Additionally, the Veteran does not have any muscle atrophy or loss of muscle tone as a result of his incomplete paralysis.  As a result, the Board finds the current 10 percent rating adequately compensates him for his mild, incomplete paralysis of the sciatic nerve.
 
D.  Extraschedular Evaluations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's disabilities are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating higher than 10 percent for service-connected degenerative disc disease of the lumbar spine, prior to June 25, 2010, is denied.

Entitlement to a rating higher than 20 percent for service-connected degenerative disc disease of the lumbar spine, from June 25, 2010 to July 30, 2010 and from November 1, 2010, is denied.

Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that he cannot work due to his service-connected disabilities.  See April 2011 VA examination.  The Board finds that the evidence raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance.


Accordingly, the case is REMANDED for the following actions:

1.  After notifying the Veteran of the information and evidence necessary to establish entitlement to TDIU benefits, obtain copies of all current VA outpatient records dated since April 2011, and any additional private records the Veteran identifies as relevant.

If no further records are available, properly document a negative response in the file.

2.  Ask the Veteran to provide documentation from his employer (including potential employers or former employers) that addresses his work performance, attendance, and whether his disabilities interfere with his employment or the performance of his job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

3.  Obtain an addendum opinion to the April 2011 VA examination, addressing whether the effects of the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity) render the Veteran unable to maintain employment consistent with his education and occupational experience.  If deemed necessary by the examiner, afford the Veteran an examination.  

The claims file should be made available to the examiner for review in conjunction with the examination.  If an examination is conducted, any necessary special studies or tests are to be accomplished, and the examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case and the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. at least 50 percent probability), more likely than not (i.e. more than 50 percent probability) or less likely than not (i.e. less than 50 percent probability) that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided should include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner should state this and explain why an opinion cannot be provided without resort to speculation.  

4.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and adjudicate the issue.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


